DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method) which is a statutory category.
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include 
obtaining from a user cleaning related information, and –
determining a composition or a part thereof for an individualized cleaning agent to be produced based on the obtained cleaning related information, wherein optionally the method further comprises: - providing the cleaning related information.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The elements of “an apparatus” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claims 2-5 and 7-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-5 and 7-12  are merely extensions of abstract ideas with no additional elements.
	The additional limitations of claims 13 and 14 include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Ln 5 recites “wherein optionally the method further comprises: providing the cleaning information.”  First, the term “optionally” renders the claim indefinite, because it is not clear whether cleaning related information is provided.  Second, it is not clear to where or who the cleaning related information is provided.
	Claims 2-5 and 7-14 are rejected for their dependency on a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2009/0139605 (Bellens.
Regarding claim 1, Bellens discloses a method, performed by at least one apparatus (“apparatus” [Abstract]), the method comprising: 
- obtaining from a user cleaning related information (“This screen will allow the consumer to select the ingredient and products he wants, as well as the level he wants” [0075] “b. Selecting the desired ingredients” [0022]), and 
- determining a composition or a part thereof for an individualized cleaning agent to be produced based on the obtained cleaning related information (“c. Filling the flexible container with the cleaning composition and with selected ingredients” [0024]), 
wherein optionally the method further comprises: - providing the cleaning related information (“d. Sealing the flexible container; [0024] “e. Taking the flexible container out of the automatic self-service machine” [0025]).

Regarding claim 2, Bellens generally discloses the above, and further discloses the cleaning related information is representative of one or more user preferences of the user and/or one or more properties of one or more objects to be cleaned, wherein; a) the cleaning related information representative of the one or more user preferences of the user is at least representative of one or more of the following: - a scent preference, - an anti-malodor preference, - a color preference, - a shape preference, - a rigidity preference, - an aggregate state preference, - an allergy preference, - an hygiene preference, - a cleaning preference, - a biodegradation preference, and/or - an ingredient preference (“d) Selection of the perfume (i.e. Original, Citrus, Ocean or Sensitive” [0128], “These additional ingredients are chosen among a vast group of ingredients and, notably, can be selected from the group constitutive of perfume, dye, bleach, color care ingredients, polymeric dispersants, viscosity modifiers, brighteners and the like” [0100]); and/or 
b) the cleaning related information representative of the one or more properties of the one or more objects to be cleaned is at least representative of one or more of the following: - an object type, - an object contamination, - an object label, - an object color, and/or - an object material (“c) Selection of the laundry load (Colored, Mixed or White loads” [0134]).

Regarding claim 3, Bellens generally discloses the above, and further discloses the obtained cleaning related information also comprises information not influencing the composition for the individualized cleaning agent to be produced (“cleaning composition is filled into said flexible container” [0038], “the consumer to select the ingredient and products he wants, as well as the level he wants” [0075]).

Regarding claim 5, Bellens generally discloses the above, and further discloses the determining of the composition or the part thereof for the individualized cleaning agent to be produced comprises supplementing a predefined base composition (“The additional ingredients mean herein any ingredients which can be added to the liquid cleaning composition. In a preferred embodiment, the additional ingredients are additional ingredients for liquid laundry detergent composition” [0099], “ diluted cleaning composition is thus obtained by the addition of a predetermined amount of water” [0039]).

Regarding claim 7, Bellens generally discloses the above, and further discloses the determining of the composition or the part thereof for the individualized cleaning agent to be The additional ingredients mean herein any ingredients which can be added to the liquid cleaning composition. In a preferred embodiment, the additional ingredients are additional ingredients for liquid laundry detergent composition” [0099]).

Regarding claim 8, Bellens generally discloses the above, and further discloses the composition or the part thereof, for the individualized cleaning agent to be produced provides for one or more of the following ingredients: at least one surfactant, at least one acid, at least one base, at least one bleacher, at least one enzyme, at least one builder, at least one scent, at least one dye, at least one oil, at least one brightener, and/or at least one polymer (“These additional ingredients are chosen among a vast group of ingredients and, notably, can be selected from the group constitutive of perfume, dye, bleach, color care ingredients, polymeric dispersants, viscosity modifiers, brighteners and the like” [0100]).

Regarding claim 10, Bellens generally discloses the above, and further the method further comprises: - producing or triggering producing the cleaning agent to be produced based on the determined composition or the part thereof (“The liquid cleaning detergent of the present invention can be any type of detergent composition such as for example, laundry detergent, hand dish washing detergents, automatic dish washing machine detergent, hard surface cleaners, hand soap, toilet cleaners, floor cleaners, car care products, kitchen cleaners, bathroom cleaners, window cleaners, tile cleaners and other household types of cleaners and the like” [0083], [0081], [0096]).

Regarding claim 11, Bellens generally discloses the above, and further discloses the method further comprises: - packaging or triggering packaging the cleaning agent (“c. Filling the flexible container with the liquid cleaning composition and with selected ingredients” [0111] “d. Sealing the flexible container” [0112]).

Regarding claim 13, Bellens generally discloses the above, and further the method further comprises: - providing a packaged cleaning agent (“c. Filling the flexible container with the liquid cleaning composition and with selected ingredients” [0111] “d. Sealing the flexible container” [0112]). 

Regarding claim 14, Bellens generally discloses the above, and further discloses the cleaning agent is a household detergent (“The liquid cleaning detergent of the present invention can be any type of detergent composition such as for example, laundry detergent, hand dish washing detergents, automatic dish washing machine detergent, hard surface cleaners, hand soap, toilet cleaners, floor cleaners, car care products, kitchen cleaners, bathroom cleaners, window cleaners, tile cleaners and other household types of cleaners and the like” [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0139605 (Bellens) in view of US Publication 2003/0120534 (Giacchetti).

Regarding claim 4, Bellens generally discloses the above, but does not explicilty disclose checking a compatibility of the obtained cleaning related information and/or the composition or the part thereof for the individualized cleaning agent to be produced, wherein optionally the method further comprises: - notifying or triggering notifying the user, if the checking of compatibility is unsuccessful.
	However, a like reference Giacchetti teaches (“One or more of these types of indicators may be presented to the consumer to help the consumer ascertain the relative predicted compatibility of cosmetic products to the consumer” [0028] FIG 1, 106,108).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Bellens to futher determine compatiblitity as taught by Giacchetti to ensure compatible compositions.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2009/0139605 (Bellens) in view of US Patnt 7,091,171 (Caswell).

Regarding claim 9, Bellens generally discloses the above, but does not explicitly disclose providing information representative of the determined composition or the part thereof for the individualized cleaning agent to be produced.
Caswell teaches “providing information identifying those compositions with the distribution of the fabric so that the consumer may properly maintain that fabric using the compositions, articles and methods of the present invention” (Col 8, Ln 23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Bellens to futher provide the information of the ingredients as taught by Caswell to provide information to the user.

Regarding claim 12, Bellens generally discloses the above but does not explicitly disclose providing the packaging for the cleaning agent with information on the ingredients of the cleaning agent.
However, a like reference Caswell teaches “providing information identifying those compositions with the distribution of the fabric so that the consumer may properly maintain that fabric using the compositions, articles and methods of the present invention” (Col 8, Ln 23), “The associated instructions will preferably comprise printed materials such as package labels and package inserts that are provided with the product” (Col 120, Ln 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Bellens to futher provide on the packaging the information of the ingredients as taught by Caswell to provide information to the user.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.Y.L/
Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857